DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12-20 are objected to because of the following informalities:
Claim 12, line 14, recites “fluid reservoir.” and should recite - - fluid reservoir, - - .
Claim 20, line 16, recites “container.” and should recite - - container, - - .
Appropriate correction is required.
Claims 13-19 are objected to as being objected from a dependent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1, line 3, recites “a low-pressure refrigerant”.  It is unclear if “a low-pressure refrigerant” is the same as “a low-pressure refrigerant” from line 1 of claim 1.  For purposes of examination “a low-pressure refrigerant” will be considered - - the low-pressure refrigerant - - .
	Claim 1, line 8, recites “the pressure of the low-pressure refrigerant”.  However it there is a lack of antecedent basis for “the pressure” and it is unclear as to what “pressure” is being referred thereto.  For purposes of examination “the pressure of the low-pressure refrigerant” will be considered - - a pressure of the low-pressure refrigerant - - .
	Claim 3 recites “wherein increasing the temperature of the low-pressure refrigerant within the first fluid reservoir includes circulating the secondary refrigerant in a second direction within the second fluid flow path”.  It is unclear if the “wherein increasing the temperature of the low-pressure refrigerant” is referring to the “increasing the temperature of the low-pressure refrigerant” of clam 1.  For purposes of examination “wherein increasing the temperature of the low-pressure refrigerant” will be considered - - wherein the increasing the temperature of the low-pressure refrigerant - - .
	Claim 4, line 1, recites “the flow of the secondary refrigerant”.  It is unclear as to what “flow” is being referred thereto.  For purposes of examination “the flow of secondary refrigerant” will be considered - - a flow of secondary refrigerant - - .
	Claim 4, line 2, recites “a pressure of the low-pressure refrigerant”.  It is unclear as to what “pressure” is being referred thereto because claim 1 recites “the pressure of 
	Claim 4, lines 3-4, recite “a pressurized refrigerant”.  It is unclear as to what “pressurized refrigerant” is being referred thereto because claim 1, line 7, recites “a pressurized refrigerant”.  For purposes of examination “a pressurized refrigerant” will be considered - - the pressurized refrigerant - - .
	Claim 6, lines 1-2, recites “connecting a native source of low-pressure refrigerant with the cryotherapy system”.  It is unclear as to whether “a native source” is “a low-pressure refrigerant source” as recited in claim 1, line 2.  Thus it is unclear if there are two low-pressure refrigerant sources.  For purposes of examination “connecting a native source of low-pressure refrigerant with the cryotherapy system” will be considered - - wherein said low-pressure refrigerant source is a native source, and connecting said native source with the cryotherapy system - - .
	Claim 9, line 2, recites “within first insulating container”.  It is unclear as to whether “first insulating container” is referring to the “first insulating container” of claim 8, line 3.  For purposes of examination “within first insulating container” will be considered - - within the first insulating container - - .
	Claim 9, line 3, recites “within second insulating container”.  It is unclear as to whether “second insulating container” is referring to the “second insulating container” of claim 8, lines 6-7.  For purposes of examination “within second insulating container” will be considered - - within the second insulating container - - .

	Claim 12, line 11, recites “the pressure of the low-pressure refrigerant”.  However it there is a lack of antecedent basis for “the pressure” and it is unclear as to what “pressure” is being referred thereto.  For purposes of examination “the pressure of the low-pressure refrigerant” will be considered - - a pressure of the low-pressure refrigerant - - .
	Claim 12, line 17, recites “a pressurized refrigerant”.  It is unclear as to whether the “pressurized refrigerant” is the same “pressurized refrigerant” as recited in claim 12, line 12.  For purposes of examination “a pressurized refrigerant” will be considered - - the pressurized refrigerant - - .
	Claim 14 recites “further comprising a native source of low-pressure refrigerant with the cryotherapy system”.  It is unclear as to whether “a native source” is “a low-pressure refrigerant source” as recited in claim 12, lines 1-2.  Thus it is unclear if there are two low-pressure refrigerant sources.  For purposes of examination “further comprising a native source of low-pressure refrigerant with the cryotherapy system” will be considered - - wherein the low-pressure refrigerant source of the cryotherapy system is a native source of low-pressure refrigerant - - .
	Claim 16, line 2, recites “the pressure, and the temperature”.  It is unclear as to what “pressure” and “temperature” are being referred thereto.  For purposes of 
	Claim 19, line 2, recites “within first insulating container”.  It is unclear as to whether “first insulating container” is referring to the “first insulating container” of claim 18, line 3.  For purposes of examination “within first insulating container” will be considered - - within the first insulating container - - .
	Claim 19, line 3, recites “within second insulating container”.  It is unclear as to whether “second insulating container” is referring to the “second insulating container” of claim 18, lines 6-7.  For purposes of examination “within second insulating container” will be considered - - within the second insulating container - - .
	Claim 20, line 3, recites “a low-pressure refrigerant”.  It is unclear if “a low-pressure refrigerant” is the same as “a low-pressure refrigerant” from line 1 of claim 20.  For purposes of examination “a low-pressure refrigerant” will be considered - - the low-pressure refrigerant - - .
	Claim 20, lines 11-12, recite “within first insulating container”.  It is unclear as to whether “first insulating container” is referring to the “first insulating container” of claim 20, lines 10-11.  For purposes of examination “within first insulating container” will be considered - - within the first insulating container - - .
	Claim 20, line 17, recite “within second insulating container”.  It is unclear as to whether “second insulating container” is referring to the “second insulating container” of claim 20, line 16.  For purposes of examination “within second insulating container” will be considered - - within the second insulating container - - .

	Claim 20, last line, recites “a pressurized refrigerant”.  It is unclear as to whether the “pressurized refrigerant” is the same “pressurized refrigerant” as recited in claim 20, line 22.  For purposes of examination “a pressurized refrigerant” will be considered - - the pressurized refrigerant - - .
	Claims 2-11 and 13-19 are rejected as being dependent from a rejected claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tomlinson et al. (US 2010/0145421) teaches a transferring a low pressure refrigerant source to a cryotherapy system from a first reservoir.
Hon (US 2009/0171333) teaches a method of transferring a low pressure refrigerant to a cryotherapy system including a first reservoir and a second reservoir.
Walton et al. (US 2005/0159735) teaches a method of transferring a low pressure refrigerant from a first fluid reservoir and reducing a temperature of the low pressure refrigerant.
Clarke (US 5,946,920) teaches a method of transferring a low pressure refrigerant source to a cryotherapy system including transferring the low pressure refrigerant from a first fluid reservoir to a second fluid reservoir.
Clarke (US 5,860,971) teaches a method of transferring a low pressure refrigerant source to a cryotherapy system including transferring the low pressure refrigerant from a first fluid reservoir to a second fluid reservoir.
Massey (US 3,729,946) teaches a cryogenic liquid handling system including transferring a refrigerant between a first fluid reservoir and a second fluid reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763